Per Curiam.
The defendant appealed from a judgment whereby he was sentenced to a term of 3 to 5 years imprison*820ment on a burglary count, 3 to 5 years on a forgery count, and 3 to 5 years on a count of uttering a forged instrument, the sentences imposed on the forgery counts to run concurrently with the burglary count in the event the defendant makes restitution. The sentences were imposed upon the defendant’s plea of guilty to each of the three counts. The pleas of guilty were a result cf plea bargaining. In open court, the terms of the plea bargain were explicitly delineated by the county attorney and agreed to by the defendant’s attorney and by the defendant, who said he understood the terms and that the agreement was satisfactory to him. The terms were that if the defendant pleaded guilty to each of the three counts, and agreed to make restitution as to the two forged checks, the county attorney would recommend a sentence of 3 to 5 years on each count, to be served concurrently.
On appeal, the defendant contends that the terms of the plea bargain were that he would plead guilty to the charge of burglary, for which he would receive a sentence of from 1 to 3 years, and the two counts of forgery would be dismissed. He complains that the court failed to dismiss the two forgery counts, and that he received a sentence of 3 to 5 years on each count to run concurrently.
The facts conclusively establish to the contrary. The plea bargain was fully complied with in every respect, and the plea was voluntary. State v. Thompson, ante p. 115, 201 N. W. 2d 204.
The judgment is affirmed.
Affirmed.